Exhibit 99.1 NEWS RELEASE 10 CONTACTS Media Investor Relations Angie Howland Blackwell – 585-678-7141 Eric Thomas – 585-678-7466 Patty Yahn-Urlaub – 585-678-7483 Bob Czudak – 585-678-7170 Constellation Brands Reports First Quarter Fiscal 2012 Results · Achieves comparable basis diluted EPS of $0.39 and reported basis diluted EPS of $0.35 · Generates strong free cash flow of $220 million; reaffirms fiscal 2012 free cash flow target of $600 - $650 million · Decreases debt by $244 million · Implements restructuring initiative to gain efficiencies · Updates fiscal 2012 outlook: comparable basis diluted EPS of $1.90 - $2.00 remains unchanged, expects reported basis diluted EPS of $1.82 - $1.92 First Quarter 2012 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ -19
